DETAILED ACTION

This Notice of Allowance is in reply to the request for continued examination filed on 02/15/2022.
Claims 1, 10, and 19 have been amended.
Claims 1-20 are pending.
The Examiner rescinds the 101 and 103 rejections to place the application in condition for allowance. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regard to the 101 rejections filed on 02/15/2022, the Applicant asserted in the second paragraph of page 11, “Applicant respectfully submits that the claims . . . . The independent claims also include features that include determining if a plurality of layered authentication processes that pertain to electronically implemented authentication processes are successfully completed based on receipt . . . to complete in-vehicle electronic payments” &, on page 12, “the claims are integrated into a practical application of a judicial exception.” The claim is focused on the technology implemented to allow for the wallet payments, and is all about how the authentication processes are verified and how the portable device and vehicle connect application interface with each other. Even the wallet payments are completed via a GUI upon a head unit of the vehicle. Even if one were to say there was an abstract idea recited (e.g., facilitating mobile wallet payments for vehicle services), the claim would be parsed in such a limited fashion the bulk of the limitations would need to be considered as additional elements. It would be completely unreasonable to simply say these additional elements were apply it, insignificant or general link. Hence, under step 2A prong one, the amended limitations are integrated into a practical application. Therefore, the Examiner rescinded the 101 rejections.
With regard to the 103 rejections, 
Prakash et al. (US 2015/0220916 A1) discloses: electronically executing at least one application executable data file to execute a vehicle connect application through at least one computing system, wherein the vehicle connect application is a computer executable software application that allows a user to electronically interface with a vehicle through a portable device, wherein the vehicle connect application includes the payment wallet as a virtual wallet that is linked to at least one payment account and that is configured to be used to provide in-vehicle electronic payments; determining if a plurality of layered authentication processes are successfully completed based on receipt and electronic analysis of electronic communication signals from electronic components of the vehicle and electronic components of the portable device.
Erb et al. (US 2019/0291589 A1) teaches: electronically enabling an authorized trust provided to the user to provide a graphical user interface that is presented upon a head unit of the vehicle that is configured to execute application interfaces for electronic access and usage of the payment wallet through the vehicle connect application to complete the in-vehicle electronic payments through the at least one payment account linked to the payment wallet based on determining the successful completion of the plurality of layered authentication processes.
Relevant cited references such as Jurss et al. (US 2017/0352095 A1), Imamura et al. (US 2017/0190318 A1), and Weinold (US 2002/0169991 A1) do not help to cure the deficiencies nor teach the amended limitations from a request for continued examination filed on 02/15/2022.
Additionally, none of the prior art of record either individually or in combination teaches or suggests the independent claims 1, 10 and 19 (Claim sets on 02/15/2022). Furthermore, in page 15 of the Remarks (02/15/2022), the Applicant asserted that “Erb is directed to an electric vehicle charging station Prima Facie case rejections. Therefore, the Applicant’s arguments are persuasive, and claims 1, 10 and 19 are deemed to be allowable over the prior art of record, and claims 2-8, 11-17, and 21-23 are allowed by dependency on an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to transaction with unique identifiers are listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/26/2022